DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 12/13/2021. 
Applicant’s election of Group II and the species of miR2467-3p  in the reply filed on 6/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11, 14-16, 20-31 are pending. 
Claims 1-10 and 15-16 are withdrawn as being drawn to a nonelected invention or species.
The following rejections are modified as necessitated by amendment with response to arguetmsn following. 
This action is final for claims 11, 14 and 20-31. 
Drawings
	The drawings are accepted. 
Withdrawn Rejection
	The improper Markush grouping rejection, 35 USC 112/Written Description made in the previous office action is withdrawn based upon amendments to the claims.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14 and 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting expression of mir-2467-3p,  does not reasonably provide enablement for detection of lung cancer using measured expression level of mir-2467-3p.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or 
The breadth of the claims 
The claims are drawn to a method of detecting lung cancer by detecting expression of miR-2467-3p.
As discussed below, the specification does not provide guidance for the breadth of the claims.  Specifically, the specification does not provide guidance for the breadth of the claims of determining any expression of miR-2467-3p to lung cancer diagnosis.  
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification and working examples
The specification asserts a correlation of expression level of biomarkers and lung cancer (p. 2).  The specification discloses that total RNA was isolated from serum from humans (p. 266).  The specification discloses measuring the expression cohorts for different stages of lung cancer (p. 271).  The specification asserts the accuracy, sensitivity and specificity of the cohorts for SEQ ID no 22 (table 3, 7).  Table 8 provides the fold change of lung cancer as compared to a healthy subject (Table 8).  
The specification has not provided any guidance as to increased or decreased expression of the elected miR in any lung cancer for detection or diagnosis.  

The unpredictability of the art and the state of the prior art
The art is silent with regard to the diagnosis of lung cancer with any type of expression of miR2467-3p.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to associations of detecting expression of the genes to over activation or suppression of autophagy.  The specification has not provided guidance as to which expression levels are correlative to over lung cancer detection.  
 To practice the invention as broadly as it is claimed, the skilled artisan would have to determine associations of expression in lung cancer across numerous case studies, without the guidance of the expectation that merely detecting expression of miR2467 3p provides diagnosis of lung cancer.  .  
Therefore, the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  It is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written as the specification does not provide guidance for diagnosis of lung cancer based upon detection of expression.  .
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the claims have been amended to particular species and samples (p 17).  The reply asserts that the same language has been found allowable in a different application (p. 17).
These arguments have been fully reviewed but have not been found persuasive. 
	In particular each application is examined in its own merits and therefore arguments towards a different application that is allowed is moot.  Further, specification has not provided any guidance as to increased or decreased expression of the elected miR in any lung cancer for detection or diagnosis. Although the skilled artisan would readily be able to measure expression, the specification provides no guidance to determining which expressions would be correlative to diagnosis of lung cancer in the human patient.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  

The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of miRNA using known and conventional assays.   Ruohoa-Baker et al  (US Patent Application Publication 2015/0337332 Nov 26, 2015) teaches a method of measuring expression of miR-2467-3p (para 32 and 65).  Furthermore, the recitation of treating a human subject for lung cancer or performing a diagnostic procedure appears to be a generic recitation of treatment or diagnosis that is not integrated to the judicial exception.  It would be considered general and routine to treat lung cancer.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments I provided below with response to arguetmsn following.  The reply asserts that the claims have been 
These arguments have been reviewed but have not been found persuasive.
It is noted that the limitation to human and particular samples merely limits the population to a naturally occurring population and as such this does not integrate the judicial exception but rather is considered a general and routine population of expression determination.  With regard to the steps of expression detection, as noted above, these steps are considered generic steps of expression analysis that are well know in that art.  the recitation of treating a human subject for lung cancer or performing a diagnostic procedure appears to be a generic recitation of treatment or diagnosis that is not integrated to the judicial exception.  It would be considered general and routine to treat lung cancer.  It is noted that amending the claims to provide such an integration could potentially overcome the rejection as set forth above.    
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634